                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  WINDSOR W. KESSLER, III,

                 Plaintiff,

         v.                                               Case No. 18-cv-530-JPG-DGW

  RANDALL PASS, LESLEE BROOKS and
  WARDEN OF USP-MARION,

                 Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Windsor W. Kessler III’s appeal (Doc.

91) of Magistrate Judge Donald G. Wilkerson’s November 15, 2018, order (Doc. 88) denying

Kessler’s Motion for Recruitment of Counsel (Doc. 49), Motion to Amend the Complaint (Doc.

50), Motion to Compel and/or Subpoena (Doc. 64), Request for Court Intervention (Doc. 75),

and Motion to Stay (Doc. 85). The Court also considers Kessler’s Second Motion for Sanctions

(Doc. 93), Motion for an order for the staff to stop retaliating (Doc. 94) and Motion for

Recruitment of Counsel (Doc. 95)

       A district court reviewing a magistrate judge’s decision on nondispositive issues should

modify or set aside that decision if it is clearly erroneous or contrary to law. See Fed. R. Civ. P.

72(a); 28 U.S.C. § 636(b)(1)(A). The Court may also sua sponte reconsider any matter

determined by a magistrate judge. L.R. 73.1(a); Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d

752, 760 (7th Cir. 2009).

       Kessler filed this action under Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388, 397 (1971), alleging that defendants Randall Pass and Leslee

Brooks, medical providers at USP-Marion, where Kessler is incarcerated, were deliberately
indifferent to his serious medical need for diagnosis and treatment of his right shoulder pain and

a liver condition.

       The Court has reviewed Magistrate Judge Wilkerson’s rulings on several of Kessler’s

motions and finds, for the reasons stated therein and incorporated by reference to prior orders,

that those rulings are not clearly erroneous or contrary to law.

I.     Amendment of Complaint

       In Kessler’s motion for leave to amend his complaint (Doc. 50), he asks to add a claim

under the Federal Tort Claims Act (“FTCA”) based on federal employees’ medical malpractice

under Illinois law. Magistrate Judge Wilkerson denied Kessler’s motion because he failed to

attached the affidavit required by the Illinois Healing Arts Malpractice Act, 735 ILCS 5/2-

622(a), stating either that (1) he has consulted with a medical professional who has stated in a

report that there is a reasonable and meritorious cause for filing a medical malpractice claim, (2)

he is unable to obtain the required medical report to file with the complaint before the expiration

of the limitations period, or (3) he has requested and is awaiting copies of his medical records.

Kessler’s proposed amended complaint did not include any affidavit intended to satisfy the

requirements of 735 ILCS 5/2-622(a), which has been considered a substantive element of a

cause of action for medical malpractice under Illinois state law, see Hahn v. Walsh, 762 F.3d

617, 633 (7th Cir. 2014). In these circumstances, Magistrate Judge Wilkerson was right to find

amendment would have been futile based on the tendered amended complaint alone.

       In his appeal, however, Kessler argues that his motion for recruitment of counsel (Doc.

49), which was sworn under penalty of perjury, suggested that he was unable to provide the

required medical report without counsel. He argues that the motion satisfies the requirement of

735 ILCS 5/2-622(a)(2) for an affidavit stating he was unable to obtain the required medical

                                                 2
report to file with the complaint before the expiration of the limitations period. The Court

believes that the substance of Kessler’s motion for recruitment of counsel is close enough to the

affidavit referred to in 735 ILCS 5/2-622(a)(2) to allow the conclusion that Kessler’s proposed

amended complaint, along with his motion for recruitment of counsel, is not futile.

Accordingly, the Court will allow amendment of the complaint to add an FTCA claim based on

the same conduct at issue in Kessler’s Bivens claim. Although the filing will be recorded as

filed the day the Clerk’s Office dockets it, for statute of limitations purposes the Court will deem

the Amended Complaint filed July 11, 2018, the day Kessler placed his proposed Amended

Complaint in the prison mail system to be sent to the Court. See Houston v. Lack, 487 U.S. 266,

276 (1988).

       However, under 735 ILCS 5/2-622(a)(2), if a plaintiff files an affidavit that he is unable

to obtain the required report before the limitations period expires, he must submit the required

affidavit and medical report described in 735 ILCS 5/2-622(a)(1) within 90 days of filing the

complaint. The Court will allow Kessler 90 days to file that affidavit and report.      Should he

fail to file the affidavit and report in a timely manner, the Court will dismiss Kessler’s FTCA

claim pursuant to its authority under 28 U.S.C. § 1915A.

II.    Recruitment of Counsel

       With respect to Kessler’s motion for recruitment of counsel (Doc. 49), Kessler argued

that he needed counsel because he could not afford to hire a medical professional to provide the

required report. Magistrate Judge Wilkerson found that Kessler was competent to represent

himself at this stage of the case (Docs. 88 & 25), and, indeed, he appears to be doing a fine job

so far. However, the Court believes there are substantial obstacles to Kessler’s obtaining the

required affidavit and medical report and that it is advisable to recruit counsel for Kessler for this

                                                  3
limited purpose. Accordingly, the Court reconsiders Magistrate Judge Wilkerson’s denial of

recruitment of counsel and will recruit counsel for the limited purpose of reviewing Kessler’s

medical records, which it appears Kessler already has in his possession, and attempting to obtain

the documents required by 735 ILCS 5/2-622(a)(1) to support Kessler’s FTCA/medical

malpractice claim. If counsel is unable, after reasonable diligence, to locate a qualified medical

professional who is willing and able to certify that there is a reasonable and meritorious basis for

Kessler’s FTCA/medical malpractice claim, counsel may move to withdraw on that basis.

Counsel’s representation does not extend to “protecting Kessler from retaliation” as requested in

Kessler’s most recent motion for recruitment of counsel (Doc. 95), which the Court will deny for

the reasons given by Magistrate Judge Wilkerson. Nor does it extend to continued

representation of Kessler beyond obtaining/filing the affidavit and medical report required by

735 ILCS 5/2-622(a)(1) or determining that such a report is not available with due diligence. If

counsel is unable to do this within the 90 days allowed in the previous section of this order, he

may petition for a reasonable extension of time.

III.   Motion to Compel and/or Subpoena and Request for Court Intervention

       With respect to Kessler’s motion to compel and/or subpoena (Doc. 64) and request for

Court intervention (Doc. 75), the Court does not fully understand what Kessler is saying in his

appeal. However, it has reviewed his original motions as well as Magistrate Judge Wilkerson’s

rulings and finds those rulings are not clearly erroneous or contrary to law. Accordingly, it will

affirm those rulings.

IV.    Other Matters

       Kessler does not object to Magistrate Judge Wilkerson’s denial of his motion to stay

(Doc. 85) and his decision to strike two notices (Docs. 86 & 87).

                                                   4
         Kessler has also filed the Second Motion for Sanctions (Doc. 93). In that filing, he

alleges that defendant Brooks put incorrect information in his medical file and misinformed him

about his medication regimen; that other medical staff created false notes in his file and

communicated false information to him orally; and that other staff wrote false incident reports

about him and retaliated against him. To the extent Kessler believes the defendants and others

are being dishonest and creating false records, he may present evidence of such dishonesty and

false records on summary judgment or at trial. At this point, however, sanctions are not

warranted. Additionally, Kessler has no claim for retaliation in this case. If he wants to raise

such a claim, he must exhaust his administrative remedies and file a new lawsuit. The Court

will not issue sanctions in this case based on any such alleged retaliation.

         Kessler also asks for an order for the staff to stop retaliating (Doc. 94). As noted above,

Kessler’s claim for retaliation is beyond the scope of this lawsuit, and this request seeks an order

enjoining individuals who are not parties to this case. The relief Kessler requests is not

appropriate in this case.

V.       Conclusion

         In sum, the Court:

     •   AFFIRMS Magistrate Judge Wilkerson’s November 15, 2018, order (Doc. 88) but
         RECONSIDERS several rulings therein;

     •   GRANTS Kessler’s motion for leave to amend his complaint (Doc. 50) to add a claim
         under the FTCA based on federal employees’ medical malpractice under Illinois law.
         The Clerk of Court is DIRECTED to file Kessler’s tendered Amended Complaint with
         his Motion for Recruitment of Counsel (Doc. 49) as an attachment. Kessler shall have
         90 days from the filing of the complaint (or any extension of time granted by the Court)
         to submit the documentation required by 735 ILCS 5/2-622(a)(1);

     •   GRANTS Kessler’s motion for recruitment of counsel (Doc. 49) for the limited purpose
         of reviewing Kessler’s medical records and investigating whether it is possible to obtain
         and file the documents required by 735 ILCS 5/2-622(a)(1) to support Kessler’s

                                                  5
      FTCA/medical malpractice claim in Count II of his Amended Complaint. The matter of
      recruitment of counsel is REFERRED to Magistrate Judge Wilkerson;

  •   STAYS this case pending counsel’s efforts to obtain and file the documents required by
      735 ILCS 5/2-622(a)(1). Other filings made during the period of the stay may be
      stricken without further notice unless there is a compelling reason to accept them;

  •   DENIES Kessler’s renewed Motion for Recruitment of Counsel generally (Doc. 95);

  •   DENIES Kessler’s Second Motion for Sanctions (Doc. 93); and

  •   DENIES Kessler’s request for an order for the staff to stop retaliating (Doc. 94).

IT IS SO ORDERED.
DATED: December 20, 2018

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            DISTRICT JUDGE




                                               6
